DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites “using a biometric capturing device to capture a biometric marker from the user including: the user presenting the biometric marker to the capturing device with secondary characteristics selected by the user, the secondary characteristics pertaining to a manner in which the user presents the biometric marker to the capturing device, wherein the biometric marker includes a pass code typed on a keyboard and the secondary characteristics includes distance of a body of the user from the keyboard, as detected by a proximity sensor as the user enters the passcode, and the capturing device capturing the secondary characteristics along with the biometric marker”.  However, nowhere in the specification describes using the biometric capturing device to capture “a pass code” and a distance of a body of the user from the keyboard”.  According to Fig. 7 and paragraph 50 of specification, a keyboard is used to obtain the pass code, and a proximity sensor is used to obtain the distance of the body of the user from the keyboard.  Nowhere in the specification discloses the keyboard or the proximity sensor is a biometric capturing device.  As such, claim 21 fail to comply with the written description requirement.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “using a biometric capturing device to capture a biometric marker from the user including: the user presenting the biometric marker to the capturing device with secondary characteristics selected by the user, the secondary characteristics pertaining to a manner in which the user presents the biometric marker to the capturing device, wherein the biometric marker includes a pass code typed on a keyboard and the secondary characteristics includes distance of a body of the user from the keyboard, as detected by a proximity sensor as the user enters the passcode, and the capturing device capturing the secondary characteristics along with the biometric marker”.  However, it is not clear as to how the biometric capturing device is used to capture biometric marker, where the biometric marker is a pass code and a distance of a body of the user from the keyboard.  According to Fig. 7 and paragraph 50, the passcode is obtained as a secondary non-biometric identification parameter, and distance information is obtained as a third concealed marker.  Therefore, it is not clear as to how a passcode and/or a distance information is a biometric marker.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 5, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2020/0074060) in view of Kim (US 2017/0076078; hereinafter Kim’078).
Regarding claim 1: 
Oh discloses a method for authenticating a user, the method comprising: 
registering a user (see paragraph 19; the user biometric data is obtained and stored in advance), including: 
using a biometric capturing device to capture a biometric marker from the user (see Fig. 2; biometric recognition unit 110 and motion recognition unit 12), including: 
the user presenting the biometric marker to the capturing device with secondary characteristics selected by the user, the secondary characteristics pertaining to a manner in which the user presents the biometric marker to the capturing device (see Fig. 2 and paragraphs 20, 51-52 and 54; biometric information corresponds to the biometric marker, and secondary characteristics corresponds to motion information; also see paragraph 149; the face image can be captured for motion recognition), wherein the biometric marker includes facial features captured by the user (see paragraph 151, the biometric recognition unit 110 recognizes the face image which includes facial features), and 
the capturing device capturing the secondary characteristics along with the biometric marker, storing identification values for the captured biometric marker and identification values for the secondary characteristics for use in identifying the user (see Fig. 2, and paragraphs 19-20, 51-52 and 54; both the biometric information and the motion information are stored in the storage 160); 
authenticating the user on an end terminal device at a time after registering the user (see Figs. 6, 7 or 8), including: 
newly capturing the biometric marker from the user at an authentication time (see Fig. 6, 7, or 8, step $100, S10 or S20), 
extracting from the newly captured biometric marker, new identification values for the recaptured biometric marker (see paragraph 91) and new identification values for the secondary characteristics (see paragraph 101; motion information are extracted), and
confirming identification of the user when there is a match between the stored
identification values for the captured biometric marker and the new identification values for the captured biometric marker (see Fig. 6, step S200), and when there is both a match between the stored identification values for the captured biometric marker and the new identification values for the captured biometric marker and a match between stored identification values for the secondary characteristics and the new identification values for the secondary characteristics (see Fig. 6, step S800).
	Oh does not expressly discloses wherein the secondary characteristics includes winking of at least one eye of the user, and wherein the act of winking is recorded by capturing a series of video frames of facial features and detecting when in at least one video frame in the series of video frames lacks pixels for an eye that would indicate the eye is open. 
	In the same field of endeavor, Kim’078 discloses a method for authenticating a user, the method comprising: 
	using a biometric capturing device to capture a biometric marker from the user (see Figs. 1-2), including: 
	capturing secondary characteristics, wherein the secondary characteristics includes winking of at least one eye of the user (see Fig. 2, step S230 and paragraphs 58-59), and
	wherein an act of winking is recorded by capturing a series of video frames of facial features and detecting when in at least one video frame in the series of video frames lacks pixels for an eye that would indicate the eye is open (see paragraphs 43-45 and 59; when the eye is winking, the pixels in the eye region is inherently lacking pixels for the eye). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Oh such that the secondary characteristics includes winking of at least one eye of the user, and wherein the act of winking is recorded by capturing a series of video frames of facial features and detecting when in at least one video frame in the series of video frames lacks pixels for an eye that would indicate the eye is open as taught by Kim.  One of ordinary skill in the art would have been motivated to do this because winking is a type of facial expression.  The modification would have yielded a predictable result of authenticating user’s identification using winking facial expression. 
	Regarding claim 3:
Oh discloses a method as in claim 1, wherein the biometric marker includes facial featured captured from the user and the secondary characteristics additionally include at least one of the following: 
amount of head tilt, 
facial expression (see paragraph 151; the motion recognition unit 120 recognizes the gaze image, the facial expression image, the hand image, the finger image and the area image as the motion data).
Regarding claim 4:
Oh discloses a method as in claim 1, wherein the biometric marker additionally includes speech parameters captured from the user (see Fig. 3 and paragraphs 156-159; voice-print authenticating unit extracts the voice-print feature point data which is the speech parameters) and the secondary characteristics additionally include at least one of the following: a particular phrase uttered by the user, relative amplitude of individual words uttered by the user, stresses placed on one or more words uttered by the user, closing of one or both eyes of the user (see Fig. 3 and paragraph 160; also see Table 2; the list of phrases under Registered motion in Table 2 corresponds to the secondary characteristics).
Regarding claim 5:
Oh discloses a method as in claim 1, wherein registering the user additionally comprises: receiving from the user a non-biometric marker, the non-biometric marker also being used to confirm identification of the user (see Fig. 4 and paragraph 165; the swipe direction and gesture information correspond to the non-biometric marker).
Regarding claim 7:
Oh discloses a method as in claim 1, wherein registering the user additionally comprises:
receiving from the user a non-biometric marker, the non-biometric marker also being used to confirm identification of the user (see Fig. 2 and paragraph 150; the hand recognition unit 121, hand position recognition unit 121d, finger recognition unit 121e and area recognition unit 121f correspond to a non-biometric marker; also see Fig. 4; touch position recognition unit, touch trace tracker, swipe direction recognition unit and gesture recognition unit are used to extract non-biometric marker), including:
the user presenting the non-biometric marker to the capturing device with secondary characteristics for the non-biometric marker selected by the user, the secondary characteristics for the non-biometric marker pertaining to a manner in which
the user presents the non-biometric marker to the capturing device (see paragraph 150;
the hand position, number of finger, finger direction and finger position are secondary
characteristics for the non-biometric markers; also see Fig. 4; the touch position, touch trace tacker, swipe direction and gesture recognition unit are used to obtained the secondary characteristics), the non-biometric marker and the secondary characteristics for
the non-biometric marker also being used to confirm identification of the user (see Fig. 2;
the information obtained by the hand position recognition unit 121d, finger recognition unit 121e and area recognition unit 121f are input to the motion authentication unit which is used to authenticate user; also see Fig. 4; the information from the swipe direction recognition unit and gesture recognition unit are inputted to the motion authentication unit which is used to confirm identification of the user).
Regarding claim 12:
Oh discloses a method as in claim 1, additionally comprising:
accepting a transaction when there is a plurality of the identification values for the secondary characteristics for use in identifying the user and there is a match between a least one of the identification values for the secondary characteristics for use in identifying the user and the new identification values for the captured biometric marker (see Fig. 7; when step S13 is Yes, the process goes to step S14, which accepts a transaction).
Claim(s) 2, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kim’078 as applied to claim 1 above, and further in view of Kangas et al. (US 2010/0158327; hereinafter Kangas).
Regarding claim 2:
	Oh and Kim’078 disclose all the features in claim 1. However, Oh and Kim’078 do not disclose a method wherein the biometric marker additionally includes a fingerprint from the user and the secondary characteristics additionally include orientation of the fingerprint.
In the same field of endeavor, Kangas discloses a method wherein the biometric marker additionally includes a fingerprint from the user and the secondary characteristics additionally include orientation of the fingerprint (see Figs. 4a-4b and paragraphs 67-70).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Oh in view of Kim’078 such that the biometric marker additionally includes a fingerprint from the user and the secondary characteristics additionally include orientation of the fingerprint as taught by Kangas. The combination would have yielded a predictable result of authenticating a user using fingerprint data and fingerprint orientation data to enhance the security without requiring additional hardware (see Kangas, paragraph 67).
Regarding claim 13:
Oh and Kim’078 disclose all the features in claim 1. However, Oh and Kim’078 do not disclose a wherein there is a plurality of the identification values for the secondary characteristics for use in identifying the user and one of the secondary characteristics is a particular sequence.
In the same field of endeavor, Kangas discloses a method wherein there is a plurality of the identification values for the secondary characteristics for use in identifying the user and one of the secondary characteristics is a particular sequence (see Fig. 4b; the secondary characteristics corresponds the particular sequence of the tilt of the fingerprint).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Oh in view of Kim’078 such that there is a plurality of the identification values for the secondary characteristics for use in identifying the user and one of the secondary characteristics is a particular sequence as taught by Kangas. The combination would have yielded a predictable result of authenticating a user using fingerprint data and fingerprint orientation data to enhance the security without requiring additional hardware (see Kangas, paragraph 67).
Regarding claim 18:
Oh and Kim’078 disclose all the features in claim 1. However, Oh and Kim’078 do not disclose a method wherein there is a plurality of the identification values for the secondary characteristics for use in identifying the user that are entered in a sequence by the user, the sequence not being used to authenticate a transaction.
In the same field of endeavor, Kangas discloses a method wherein there is a plurality of the identification values for the secondary characteristics for use in identifying the user that are entered in a sequence by the user, the sequence not being used to authenticate a transaction (see paragraphs 77-78; both the biometric scan and the verification sequence are required to authentication a transaction; therefore, based on the broadest reasonable interpretation, the sequence information by itself is not being used to authenticate a transaction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Oh in view of Kim’078 such that there is a plurality of the identification values for the secondary characteristics for use in identifying the user that are entered in a sequence by the user, the sequence not being used to authenticate a transaction as taught by Kangas. The combination would have yielded a predictable result of authenticating a user using fingerprint data and fingerprint orientation data to enhance the security without requiring additional hardware (see Kangas, paragraph 67). 
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kim’078 as applied to claim 7 above, and further in view of Coggill (US 8,536,978).
Regarding claim 8:
Oh and Kim’078 disclose all the features in claim 7. However, Oh and Kim’078 do not disclose a method wherein the non-biometric marker additionally includes a pass code typed on a keyboard and the secondary characteristics for the non-biometric marker additionally include at least one of the following: relative pressure on particular keys when entering the passcode; distance of a body of the user from the keyboard, as detected by a proximity sensor as the user enters the passcode; timing introduced by the user between pressing each successive key.

In the same field of endeavor, Coggill discloses a method, wherein the non- biometric marker is a pass code typed on a keyboard (see col. 3, lines 9-12) and the secondary characteristics for the non-biometric marker include at least one of the following: relative pressure on particular keys when entering the passcode; distance of a body of the user from the keyboard, as detected by a proximity sensor as the user enters the passcode; timing introduced by the user between pressing each successive key (see Fig. 13 or 14 and col. 19, line 14 to col. 22, line 7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Oh and Kim’078 such that the non-biometric marker additionally includes a pass code typed on a keyboard and the secondary characteristics for the non-biometric marker additionally include at least one of the following: relative pressure on particular keys when entering the passcode; distance of a body of the user from the keyboard, as detected by a proximity sensor as the user enters the passcode; timing introduced by the user between pressing each successive key, as taught by Coggill. One of ordinary skill in the art would have been motivated to do this because addition level of security can be added to the system by detecting signs of duress (see Coggill, col. 14, lines 29-45).
Regarding claim 9:
Oh, Kim’078 and Coggill disclose all the features in claim 8. Oh further discloses a method wherein different combinations of biometric marker, non-biometric marker and secondary characteristics are used to access different types of functionalities on the end terminal device (see Figs. 6-8 and paragraphs 95 and 137-138).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kim’078 as applied to claim1 above, and further in view of Romera Jolliff et al. (US 2018/0039817; hereinafter Romera).
Regarding claim 14:
Oh and Kim’078 discloses all the features in claim 1. However, Oh and Kim’078 do not disclose a method, wherein when using the biometric capturing device to capture the biometric marker from the user, the biometric marker is registered multiple times with a different set of secondary characteristics that each function as a set of concealed markers, so that the user and the end terminal device can use each set of concealed markers to grant the user access to a control level or functionality associated with each set of the concealed markers.
In the same field of endeavor, Romera discloses a method, wherein when using the biometric capturing device to capture the biometric marker from the user, the biometric marker is registered multiple times with a different set of secondary characteristics that each function as a set of concealed markers (see Fig. 3 and paragraph 29; each of the stored template corresponds to a function or a security level), so that the user and the end terminal device can use each set of concealed markers to grant the user access to a control level or functionality associated with each set of the concealed markers (see Figs. 5-8 and paragraph 42).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Oh and Kim’078 such that when using the biometric capturing device to capture the biometric marker from the user, the biometric marker is registered multiple times with a different set of secondary characteristics that each function as a set of concealed markers, so that the user and the end terminal device can use each set of concealed markers to grant the user access to a control level or functionality associated with each set of the concealed markers as taught by Romera. One of ordinary skill in the art would have been motivated to do this because user can quickly access different level of security of the application or system function using different set of concealed markers (see Romera, paragraph 48).
Claim(s) 11, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kim’078 as applied to claim1 above, and further in view of Mankowski et al. (US 2016/0078268; hereinafter Mankowski).
Regarding claim 11:
Oh and Kim’078 disclose all the features in claim 1. However, Oh and Kim’078 does not disclose a method, additionally comprising: rejecting a transaction when there is a plurality of the identification values for the secondary characteristics for use in identifying the user and there is not a match between all the identification values for the secondary characteristics for use in identifying the user and the new identification values for the captured biometric marker.
In the same field of endeavor, Mankoswki discloses a method comprising: rejecting a transaction when there is a plurality of the identification values for the secondary characteristics
for use in identifying the user and there is not a match between all the identification values for the secondary characteristics for use in identifying the user and the new identification values for the captured biometric marker (see paragraph 47; Mankowski teaches a tiered authentication scheme, which utilizes different secondary characteristics to identify the user; when the security level is a high level, all of the identification values (i.e., such as the values for direction, pressure, and speed) are required to authenticate the user).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Oh in view of Kim’078 to include the step of rejecting a transaction when there is a plurality of the identification values for the secondary characteristics for use in identifying the user and there is not a match between all the identification values for the secondary characteristics for use in identifying the user and the new identification values for the captured biometric marker as taught by Mankowski. One of ordinary skill in the art would have been motivated to do this because tiered authentication scheme can be implemented (see Mankowski, paragraph 47).
Regarding claim 15:
Oh and Kim’078 disclose all the features in claim 1. However, Oh and Kim’078 do not disclose a method wherein when using the biometric capturing device to capture the biometric marker from the user, the user is permitted to enter concealed markers for the biometric marker so that a subset of the concealed markers performed by the user can be used to authorize a transaction.
In the same field of endeavor, Mankowski discloses a method wherein when using the biometric capturing device to capture the biometric marker from the user, the user is permitted to enter concealed markers for the biometric marker so that a subset of the concealed markers performed by the user can be used to authorize a transaction (see paragraph 47; Mankowski
teaches a tiered authentication scheme, which utilizes different concealed markers such as direction, pressure, speed and fingerprint information to create different security profiles; when the security profile is a medium level, only a subset of the concealed markers is required to authorize a transaction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Oh in view of Kim’078 such that when using the biometric capturing device to capture the biometric marker from the user, the user is permitted to enter concealed markers for the biometric marker so that a subset of the concealed markers performed by the user can be used to authorize a transaction as taught by Mankowski. One of ordinary skill in the art would have been motivated to do this because tiered authentication scheme can be implemented (see Mankowski, paragraph 47).
Regarding claim 16:
Oh and Kim’078 disclose all the features in claim 1. However, Oh and Kim’078 do not disclose a method wherein when using the biometric capturing device to capture the biometric marker from the user, the user is permitted to enter concealed markers for the biometric marker so that all of the concealed markers need be performed by the user to authorize a transaction.
In the same field of endeavor, Mankowski discloses a method wherein when using the biometric capturing device to capture the biometric marker from the user, the user is permitted to enter concealed markers for the biometric marker so that all of the concealed markers need be performed by the user to authorize a transaction (see paragraph 47; Mankowski teaches a tiered authentication scheme, which utilizes different concealed markers such as direction, pressure, speed and fingerprint information to create different security profiles; when the security profile is a high level, all of the concealed markers is required to authorize a transaction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Oh in view of Kim’078 such that when using the biometric capturing device to capture the biometric marker from the user, the user is permitted to enter concealed markers for the biometric marker so that all of the concealed markers need be performed by the user to authorize a transaction as taught by Mankowski. One of ordinary skill in the art would have been motivated to do this because tiered authentication scheme can be implemented (see Mankowski, paragraph 47).
Regarding claim 17:
Oh and Kim’078 disclose all the features in claim 1. However, Oh and Kim’078 do not disclose a method wherein there is a plurality of the identification values for the secondary characteristics for use in identifying the user and one of the secondary characteristics is a particular sequence, and wherein the user is allowed to select the sequence to include relevant markers and non-relevant markers, a sequence of only the relevant markers used to authenticate a transaction.
In the same field of endeavor, Mankowski discloses a method wherein there is a plurality of the identification values for the secondary characteristics for use in identifying the user and one of the secondary characteristics is a particular sequence, and wherein the user is allowed to select the sequence to include relevant markers and non-relevant markers, a sequence of only the relevant markers used to authenticate a transaction (see paragraph 52; the authentication depends on correct sequence of scans and correct roll direction for each finger; the non-relevant markers are interpreted to be the markers that is not stored in the memory).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Oh in view of Kim’078 such that there is a plurality of the identification values for the secondary characteristics for use in identifying the user and one of the secondary characteristics is a particular sequence, and wherein the user is allowed to select the sequence to include relevant markers and non-relevant markers, a sequence of only the relevant markers used to authenticate a transaction as taught by Mankowski. One of ordinary skill in the art would have been motivated to do this because tiered authentication scheme can be implemented (see Mankowski, paragraph 47).
Regarding claim 19:
Oh and Kim’078 disclose all the features in claim 1. However, Oh and Kim’078 do not disclose a method wherein the secondary characteristics include a specific number of concealed markers entered by the user, the user being required to enter the specific number of concealed markers to initiate a transaction.
In the same field of endeavor, Mankowski discloses a method wherein the secondary characteristics include a specific number of concealed markers entered by the user, the user being required to enter the specific number of concealed markers to initiate a transaction (see paragraph 47; when the security level is a medium level or a high level, a specific number of concealed markers (i.e., direction, pressure, and speed) are obtained to initiate a transaction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Oh in view of Kim’078 such that the secondary characteristics include a specific number of concealed markers entered by the user, the user being required to enter the specific number of concealed markers to initiate a transaction as taught by Mankowski. One of ordinary skill in the art would have been motivated to do this because tiered authentication scheme can be implemented (see Mankowski, paragraph 47).
Regarding claim 20:
Oh and Kim’078 discloses all the features in claim 1. However, Oh and Kim’078 do not disclose a method wherein the secondary characteristics include a specific number of concealed markers entered by the user in a specific sequence, the user being required to enter the specific number of concealed markers in the specific sequence to initiate a transaction.
In the same field of endeavor, Mankowski discloses a method wherein the secondary characteristics include a specific number of concealed markers entered by the user in a specific sequence, the user being required to enter the specific number of concealed markers in the specific sequence to initiate a transaction (see paragraphs 47 and 52; authentication or initiation of a transaction depends on both the correct sequence of scans and correct roll direction for each finger).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Oh in view of Kim’078 such that the secondary characteristics include a specific number of concealed markers entered by the user in a specific sequence, the user being required to enter the specific number of concealed markers in the specific sequence to initiate a transaction as taught by Mankowski. One of ordinary skill in the art would have been motivated to do this because tiered authentication scheme can be implemented (see Mankowski, paragraph 47).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coggill (US 8,536,978) in view of Smith et al. (US 2020/0051404; hereinafter Smith).
Regarding claim 21: 
Cogill discloses a method for authenticating a user, the method comprising: registering a user, including: 
using a biometric capturing device to capture a biometric marker from the user (see Fig. 10-12), including: 
the user presenting the biometric marker to the capturing device with secondary characteristics selected by the user, the secondary characteristics pertaining to a manner in which the user presents the biometric marker to the capturing device, wherein the biometric marker includes a pass code typed on a keyboard and the secondary characteristics (see Fig. 10; password is entered during registration; the password is set along with pressure threshold; pressure threshold is secondary characteristics), and the capturing device capturing the secondary characteristics along with the biometric marker (see Fig. 10, step 1040), and 
storing identification values for the captured biometric marker and identification values for the secondary characteristics for use in identifying the user (see Fig. 10, step 1040); and 
authenticating the user on an end terminal device at a time after registering the user, including: 
newly capturing the biometric marker from the user at an authentication time (see Fig. 13, step 1300), 
extracting from the newly captured biometric marker, new identification values for the recaptured biometric marker and new identification values for the secondary characteristics (see Fig. 13, steps 1315 to 1320 to 1330), and 
confirming identification of the user when there is a match between the stored identification values for the captured biometric marker and the new identification values for the captured biometric marker and when there is both a match between the stored identification values for the captured biometric marker and the new identification values for the captured biometric marker and a match between stored identification values for the secondary characteristics and the new identification values for the secondary characteristics (see Fig. 13, step 1335).
	Cogill discloses the claimed invention except for the secondary characteristics includes distance of a body of the user from the keyboard, as detected by a proximity sensor as the user enters the passcode. 
	However, Smith discloses a method for authenticating a user, the method comprising: 
	a capturing device to capture a secondary characteristics, wherein the secondary characteristics includes distance of a body of the user from the keyboard, as detected by a proximity sensor as the user enters the passcode (see paragraphs 59 and 75). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Cogill such that the secondary characteristics includes distance of a body of the user from the keyboard, as detected by a proximity sensor as the user enters the passcode as taught by Smith.  The combination would have yielded predictable result of providing additional secondary characteristics to further enhance security. 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2019/0147153; hereinafter Bai) in view of Nada et al. (US 2012/0250954; hereinafter Nada). 
Regarding claim 22: 
Bai discloses a method for authenticating a user, the method comprising: 
registering a user (see paragraph 17; the stored fingerprint and stored touch pressure information are performed during registering a user), including: 
using a biometric capturing device to capture a biometric marker from the user, including: 
the user presenting the biometric marker to the capturing device with secondary characteristics selected by the user, the secondary characteristics pertaining to a manner in which the user presents the biometric marker to the capturing device, wherein the biometric marker includes a fingerprint pattern and the secondary characteristics includes force data indicating force exerted by a finger on a sensor (see Fig. 3 and paragraph 17; the step of storing biometric data and secondary characteristics requires user presenting the biometric marker to the capturing device), and 
the capturing device capturing the secondary characteristics along with the biometric marker (see paragraph 17 and Fig. 3; the fingerprint and pressure information are stored in the security engine 302), and 
storing identification values for the captured biometric marker and identification values for the secondary characteristics for use in identifying the user (see paragraph 17 and Fig. 3; the fingerprint and pressure information are stored in the security engine 302); and 
authenticating the user on an end terminal device at a time after registering the user, including: 
newly capturing the biometric marker from the user at an authentication time (see Fig. 5, step 502),
extracting from the newly captured biometric marker, new identification values for the recaptured biometric marker and new identification values for the secondary characteristics (see Fig. 5, step 504, 508, 516 and 518), and 
confirming identification of the user when there is a match between the stored identification values for the captured biometric marker and the new identification values for the captured biometric marker and when there is both a match between the stored identification values for the captured biometric marker and the new identification values for the captured biometric marker and a match between stored identification values for the secondary characteristics and the new identification values for the secondary characteristics (see Fig. 5, step 520).
Bai does not disclose the biometric marker includes a palm subdermal blood vessel pattern and the secondary characteristic includes force data indicating force exerted by the palm on a sensor.  However, Bai discloses the biometric marker includes a fingerprint pattern and the secondary characteristics includes force data indicating force exerted by a finger on a sensor. 
In the same field of endeavor, Nada discloses a method for authenticating a user, the method comprising: 
using a biometric capturing device to capture a biometric marker from the user (see Fig. 3, the biometric marker such as fingerprint and vein are obtained), including: 
the user presenting the biometric marker to the capturing device, wherein the biometric marker includes a palm subdermal blood vessel pattern (see Fig. 7 and paragraph 55; the palm vein image is obtained by the biometric sensor 105). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Bai such that the biometric marker includes a palm subdermal blood vessel pattern and the secondary characteristic includes force data indicating force exerted by the palm on a sensor.  The combination of Bai and Nada would have yielded a predictable result of using palm information and palm force information to authenticate a user instead of using fingerprint information and fingerprint force information. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625